Case 1:19-cr-20833-CMA Document 1 Entered on FLSD Docket 12/17/2019 Page    1 of YH
                                                                     FILED by    6                            D.C.


                                                                                          Dec 17, 2019
                            UNITED STATES DISTRICT COURT                                   ANGELA E. NOBLE
                                                                                          CLERK U.S. DIST. CT.
                            SOUTHERN DISTRICT OF FLORIDA                                  S. D. OF FLA. - M IAMI

               19-20833-CR-ALTONAGA/GOODMA
                          CASE NO.
                                        18 U.S.C. § 1029(b)(2)
                                        18 U.S.C. § 1029(c)(l)(C)
                                        18 U.S.C. § 982(a)(2)(B)


 UNITED STATES OF AMERICA

 vs.

 DWIGHT CLARENCE ASHLEY,


 ____________
     Defendant.
                ___:/


                                        INFORMATION

        The United States Attorney charges that:

        From on or about April 19, 2013, and continuing through on or about August 2, 2016, in

 Miami-Dade and Broward Counties, in the Southern District of Florida, the defendant,

                               DWIGHT CLARENCE ASHLEY,

 did knowingly and willfully combine, conspire, confederate, and agree with other persons known

 and unknown to the United States Attorney, to commit violations of Title 18, United States Code,

 Section 1029(a)(3), namely, to knowingly, and with intent to defraud, possess fifteen (15) or more

 unauthorized access devices, that is social security numbers issued to other persons, said conduct

 affecting interstate and foreign commerce, in violation of Title 18, United States Code, Section

 1029(a)(3).
    Case 1:19-cr-20833-CMA Document 1 Entered on FLSD Docket 12/17/2019 Page 2 of 6




                            ACTS IN FURTHERANCE OF THE CONSPIRACY

             In furtherance of the conspiracy, at least one of the co-conspirators committed and caused

     to be committed, in the Southern District of Florida, and elsewhere, at least one of the following

      acts, among others:

             1.     On or about April 19, 2013, DWIGHT CLARENCE ASHLEY created the email

     account loveit428@gmail.com for the purpose of receiving and transferring the personally

     identifiable information ("PII") that belonged to other people.

             2.         On or about July 31, 2013, DWIGHT CLARENCE ASHLEY created the email

     account loveit0503@gmail.com for the purpose of receiving and transferring the PII that belonged

     to other people.

             3.     On or about March 19, 2015, DWIGHT CLARENCE ASHLEY maintained in

     his possession the PII of approximately 47 other people. On that date, DWIGHT CLARENCE

     ASHLEY sent an email from loveit428@gmail.com addressed to an email account used by a co-

     conspirator, wherein such email contained a list of the PII of those approximately 47 other people.

             4.     On or about March 7, 2016, DWIGHT CLARENCE ASHLEY maintained in his

     possession the PII of another person. On that date, DWIGHT CLARENCE ASHLEY sent an

     email from loveit0503@gmail.com addressed to email account used by a co-conspirator, wherein

     such email contained the PII of that other person.

             5.     On or about July 2, 2016, DWIGHT CLARENCE ASHLEY maintained in his

     possession the PII of approximately 522 other people. On that date, a co-conspirator sent an email

     to DWIGHT CLARENCE ASHLEY at loveit0503@gmail.com, wherein such email contained

     a list of the PII of those approximately 522 other people.

             All in violation of Title 18, United States Code, Section 1029(b)(2).



                                                      2


j
Case 1:19-cr-20833-CMA Document 1 Entered on FLSD Docket 12/17/2019 Page 3 of 6




                                  FORFEITURE ALLEGATIONS

         1.         The allegations of this Information are re-alleged and by this reference fully

 incorporated herein for the purpose of alleging criminal forfeiture to the United States of America

 of certain property in which the defendant, DWIGHT CLARENCE ASHLEY, has an interest.

        2.          Upon conviction of a violation of Title 18, United States Code, Section 1029, as

 alleged in this Information, the defendant, DWIGHT CLARENCE ASHLEY, shall forfeit to the

 United States: (a) all property constituting, or derived from, proceeds obtained, directly or

 indirectly, as the result of such violation, pursuant to Title 18, United States Code, Section

 982(a)(2)(B); and (b) any property used, or intended to be used, to commit such offense, pursuant

 to Title 18, United States Code, Section 1029(c )(1 )(C).

             All pursuant to Title 18, United States Code, Sections 982(a)(2)(B) and 1029(c)(l)(C),

 and the procedures set forth in Title 21, United States Code, Section 853, made applicable by Title

 18, United States Code, Sections 982(b)(l) and 1029(c)(2).




 ARIANA FAJARDO ORSHAN                 \
 UNITED STATES ATTORNEY




    JA MATIN
 AS IS TANT UNITED STATES ATTORNEY




                                                  3
  Case 1:19-cr-20833-CMA Document 1 Entered on FLSD Docket 12/17/2019 Page 4 of 6
                                               UNITED ST ATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF FLORIDA

UNITED ST ATES OF AMERICA                                   CASE NO . _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  v.
                                                            CERTIFICATE OF TRIAL ATTORNEY*
DWIGHT CLARENCE ASHLEY,
                                                            Superseding Case Information:
                                Defendant.

Court Division: (Select One)                                New defendant(s)           Yes         No
 ✓     Miami                 Key West                       Number of new defendants
       FTL                   WPB             FTP            Total number of counts

         1.       I have carefully considered the allegations of the indictment, the number of defendants, the number of
                  probable witnesses and the legal complexities of the Indictment/Information attached hereto.
        2.       I am aware that the information supplied on this statement will be relied upon by the Judges of this
                 Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                 Act, Title 28 U.S.C. Section 3161.
        3.       Interpreter:    (Yes or No)           No
                 List language and/or dialect
        4.       This case will take _0_ days for the parties to try.
        5.       Please check appropriate category and type of offense listed below:

                 (Check only one)                                  (Check only one)


        I        0 to 5 days                       X               Petty
        II       6 to 10 days                                      Minor
        III      11 to 20 days                                     Misdem.
        IV       21 to 60 days                                     Felony              X
        V        61 days and over
        6.       Has this case previously been filed in this District Court?    (Yes or No) No
         If yes: Judge                                     Case No.
                                                                      --------------
         (Attach copy of dispositive order)
         Has a complaint been filed in this matter?         (Yes or No)      No
         If yes: Magistrate Case No.
         Related miscellaneous numbers:
         Defendant(s) in federal custody as of
         Defendant(s) in state custody as of
         Rule 20 from the District of
          Is this a potential death penalty case? (Yes or No)

         7.       Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                  prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes              No X

         8.       Does this case originate from a matter pending in the Northern Region U.S. Attorney's Office
                  prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes            No X




                                                                    Sajj     atin
                                                                    Assista t United States Attorney
                                                                    Court ID A5502371
 *Penalty Sheet(s) attached                                                                                 REV 8/13/2018
Case 1:19-cr-20833-CMA Document 1 Entered on FLSD Docket 12/17/2019 Page 5 of 6




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                       PENALTY SHEET

 Defendant's Name: DWIGHT CLARENCE ASHLEY


 Case No:- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

 Count#: 1

 Conspiracy to Commit Access Device Fraud

 Title 18, United States Code, Section 1029(b)(2)

 *Max. Penalty: 5 Years' Imprisonment
 * Refers only to possible term of incarceration, does not include possible fines, restitution,
  special assessments, parole terms, or forfeitures that may be applicable.
   Case 1:19-cr-20833-CMA Document 1 Entered on FLSD Docket 12/17/2019 Page 6 of 6


AO 455 (Rev. 01/09) Waiver ofan Indictment


                                      UNITED STATES DISTRICT COURT
                                                          for the
                                               Southern District of Florida

                 United States of America                   )
                                V.                          )       Case No.
                                                            )
             DWIGHT CLARENCE ASHLEY                         )
                            Defendant                       )

                                             WAIVER OF AN INDICTMENT

        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court ofmy rights and the nature of the proposed charges against me.

       After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.



Date: - - - - - - - ~
                                                                                      Defendant ·s signature




                                                                                Signature of defendant's attorney



                                                                               Printed name of defendant's attorney




                                                                                        Judge 's signature



                                                                                  Judge's printed name and title
